IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: ADOPTION OF: A.C.A., A MINOR        : No. 109 MAL 2022
                                           :
                                           :
PETITION OF: D.A., FATHER                  : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 19th day of April, 2022, the Petition for Allowance of Appeal is

DENIED.